 Case 1:18-cv-00036-GNS Document 17 Filed 11/19/18 Page 1 of 1 PageID #: 348




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                               BOWLING GREEN DIVISION
                           CIVIL ACTION NO. 1:18-CV-00036-GNS


JEFFREY B. TRAUGHBER
as the Administrator of
the Estate of Erin Schutt                                                            PLAINTIFF


v.


SUN LIFE FINANCIAL (U.S.)
SERVICES COMPANY, INC.                                                              DEFENDANT


                                          JUDGMENT

       This matter is before the Court on Defendant’s Motion to Dismiss for Failure to State a

Claim, or in the alternative, for Partial Summary Judgment (DN 8), and the Court on this date

having issued its Memorandum Opinion and Order granting the motion.

       IT IS HEREBY ORDERED that Plaintiff’s Complaint is DISMISSED WITH

PREJUDICE.

       This is a final and appealable order. There is no just cause for delay.




                                                                November 19, 2018




cc:    counsel of record
